DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on January 25, 2022.  In particular, claim 1 has been amended to limit the types of resins used in the composition.  This combination of limitations was not present at the time of the previous office action.  Thus, the following action is properly made final.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishino et al (WO 2016/039008, please refer to US 2017/0226331 for English language equivalent) with evidence provided by Miyasaki (US 2014/0155521).
Regarding claim 1, Ishino teaches a rubber component for a tire (Abstract) comprising rubber component (Abstract) containing a hydrogenated copolymer obtained by hydrogenating ([0069]) an aromatic vinyl-conjugated diene copolymer (Abstract).  The weight average molecular weight of the hydrogenated copolymer is 400,000 or more ([0024]) and the degree of hydrogenation is 80 mol % or more ([0022]).   The rubber composition also contains a resin which has a softening point of 60C or greater ([0090]).  The resin component can be aromatic vinyl polymers ([0089]) or coumarone-indene resins ([0088]).  As evidenced by Miyasaki, these are considered petroleum resins ([0067]).
Regarding claim 2, Ishino teaches that the rubber contains 1 to 30 parts by mass of the resin per 100 parts by mass of the rubber component ([0092]).
Regarding claims 3-4, Ishino teaches a pneumatic tire manufactured using the above rubber composition (Abstract).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishino et al (WO 2016/039008, please refer to US 2017/0226331 for English language equivalent) in view of Hojo et al (US 2004/0220351).
Regarding claim 1, Ishino teaches a rubber component for a tire (Abstract) comprising rubber component (Abstract) containing a hydrogenated copolymer obtained by hydrogenating ([0069]) an aromatic vinyl-conjugated diene copolymer (Abstract).  The weight average molecular weight of the hydrogenated copolymer is 400,000 or more ([0024]) and the degree of hydrogenation is 80 mol % or more ([0022]).   The rubber composition also contains a resin which has a softening point of 60C or greater ([0090]).  
Ishino teaches that any resin satisfying the softening point range may be used, however, fails to teach the recited phenol resins.
Hojo teaches rubber composition (Abstract) for use in a tire ([0002]) which incorporates a resin with a softening point which ranges from 60 to 150 C ([0048]).  Examples of these resins are alkylphenol-acetylene resins and alkylphenol-formaldehyde resins ([0048]).

Regarding claim 2, Ishino teaches that the rubber contains 1 to 30 parts by mass of the resin per 100 parts by mass of the rubber component ([0092]).
Regarding claims 3-4, Ishino teaches a pneumatic tire manufactured using the above rubber composition (Abstract).
Response to Arguments
Applicant's arguments filed January 25, 2022 have been fully considered but they are not persuasive for the reasons set forth below:
Applicant’s argument:  With the new amendment which limits the scope of the resin component, Ishino can no longer anticipate.
Examiner’s response:  Upon further consideration, Ishino still anticipates on petroleum resins as evidenced by the Miyazaki reference and therefore, that rejection is set forth above.  As the examiner had suggested during the interview to eliminate the resins listed in Ishino to overcome the anticipatory rejection and had overlooked the positive reciting of petroleum resins in that prior art reference, in order to further prosecution, the examiner has provided an obviousness rejection which reads on the newly amended limitations. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764